Title: To George Washington from Timothy Pickering, 5 September 1790
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Septr 5. 1790.

The messenger to the Seneca nation set off this afternoon, with a letter addressed by me to their Sachems Chiefs & Warriors, informing them of my appointment from you to meet them under the authority of the United States; inviting the relations of the deceased Indians to come to Tioga on the 25th of October next; and expressing your desire that the chiefs of the Turtle tribe, & other Great Men of the Seneca nation would accompany them, to be witnesses to their people of the Justice of

the United States, & to receive assurances of your & their friendship. I also wrote to Mr Phelps, & to Smith the interpreter. In each letter I have pointedly declared that tis only the relations of the deceased & the chief men whom I desire to meet; & have urged Mr Phelps to use his influence to prevent a large assembly. However, on conversing with Wm McClay esqr. who has had experience in such business, I find that notwithstanding every precaution to prevent it, a considerable company may be expected. I have therefore in the estimate subjoined stated them at 200. I had first supposed six days provisions would be sufficient; but Colo. Wilson assured me that I must reckon upon at least 12 days, including their supply when returning. However, as the beef & flour may be procured at Tioga & in its neighborhood, I purpose to make an absolute purchase of but part of the quantity mentioned in the estimate taking care at the same time to secure a full supply, if more should be wanted.
